Citation Nr: 0718451	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-42 644	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for left hip 
disability. 

5.  Entitlement to service connection for lower back 
disability. 

6.  Entitlement to service connection for neck disability. 

7.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The Board notes that additional VA medical records were 
incorporated into the record without having been initially 
considered by the RO.  However, these records pertain to 
treatment of problems not on appeal, and otherwise do not 
provide any additional information pertinent to the claims on 
appeal.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left knee disability was not present in service 
and is not otherwise related to his period of active duty, 
and arthritis was not exhibited within the first post service 
year.  

2.  A chronic right knee disability was not present in 
service and is not otherwise related to his period of active 
duty, and arthritis was not exhibited within the first post 
service year.  

3.  A current left hip disability is not shown.  

4.  A chronic lower back disability was not present in 
service and is not otherwise related to his period of active 
duty, and arthritis was not exhibited within the first post 
service year.  

5.  A chronic neck disability was not present in service and 
is not otherwise related to his period of active duty, and 
arthritis was not exhibited within the first post service 
year.  

6.  The Board denied the veteran's claim of service 
connection for bilateral hearing loss in February 1976.  

7.  Evidence received since the February 1976 Board decision 
raises a reasonable possibility of substantiating the 
veteran's service connection claim for bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was neither incurred in 
nor aggravated by active duty military service, and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  A chronic right knee disability was neither incurred in 
nor aggravated by active duty military service, and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  A chronic left hip disability was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

4.  A chronic lower back disability was neither incurred in 
nor aggravated by active duty military service, and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  A chronic neck disability was neither incurred in nor 
aggravated by active duty military service, and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).

6.  The February 1976 Board decision denying the veteran's 
service connection claim for bilateral hearing loss is final. 
38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

7.  Evidence received since the February 1976 Board decision 
is new and material and the veteran's service connection 
claim for bilateral hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the 


claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in August 2004, May 2005, and September 
2005 letters.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  With regard to the application 
to reopen the claim of service connection for a hearing loss, 
the veteran has been given the additional notice requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical statements, 
numerous VA medical records beginning in 2000, and statements 
from the veteran in support of his claims. The Board finds 
that VA has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

To the extent that the Board is reopening the claim of 
service connection for a hearing loss and denying the other 
service connection claims that are not being remanded, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Bilateral Knee Disability

The veteran contends that his left and right knee 
disabilities began during his period of active duty.  In his 
claim for service connection, the veteran asserted that he 
received treatment for leg problems in service.  

Upon review, service medical records do not show any 
complaints or treatment for leg or knee problems.  Further, 
separation examination in August 1968 indicated that the 
lower extremities were normal on clinical evaluation.   In 
his Report of Medical History, the veteran indicated that he 
did not have or had a "trick" or locked knee.  He also did 
not otherwise report any knee problems at the time of the 
separation examination.  It also does not appear that the 
veteran injured his left knee in service.  An October 2003 VA 
physician's note revealed that the veteran denied having had 
an old injury to the knee.   

There is also no evidence of arthritis within one year 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2006).  There are no treatment records involving the knees 
or legs until the 2000s.  VA medical records dated in 
September 2005 confirm that the veteran has degenerative 
joint disease (DJD) in both knees.  No physician has related 
the veteran DJD in both knees to service.  

In short, a chronic bilateral knee disability was not present 
in service and is not otherwise related to his period of 
active duty.  

The Board has considered the statements of the veteran to the 
effect that he has chronic bilateral knee disabilities that 
began during active service.  However, the veteran's lay 
testimony alone, even if were not contradicted by the other 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Left Hip Disability

The veteran contends that he has a left hip disability that 
is related to his active service.  Service medical records 
show a complaint of a painful left hip in April 1967.  X-ray 
findings note some joint effusion, but no fracture.  No other 
clinical findings noted.  Separation examination in August 
1968 indicated that lower extremities were normal.  There was 
no reference to any chronic left hip problems.  

The record also does not show that the veteran has a current 
left hip disability.  VA clinical records and the private 
medical records do not show a diagnosis or treatment for the 
left hip.  VA clinical record from October 2005 lists 34 
active conditions or problems, none reference the left hip.    

While the veteran received treatment for left hip pain in 
service, there is no competent medical evidence of record 
demonstrating that the veteran has a chronic left hip 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability).  

The Board has considered the statements of the veteran to the 
effect that he has problems with his left hip that originated 
during service.  However, the veteran's lay testimony alone, 
even if were not contradicted by the medical evidence of 
record, is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu, supra.  

Lower Back and Neck Disabilities

The veteran contends that his lower back and neck 
disabilities began during his period of active duty.  

VA medical records dated from 2000 through 2005 show 
treatment for lower back and neck problems.  A diagnosis of 
degenerative arthritis of the neck and lumbar spine is noted 
a November 2003 addendum report.  As such, there is evidence 
of a current lower back and neck disability.  Hickson, supra.  

Service medical records indicate complaints of lower back 
pain in August 1968.  There was no indication of any injury 
related to the lower back.  No clinical findings or diagnosis 
noted.  The August 1968 separation examination report  
indicated normal clinical evaluation of the spine.  The 
veteran did not report any recurrent back or neck problems on 
his Report of Medical History dated in August 1968.  Service 
medical records do not show any complaints or treatment for 
neck problems.  

There is no evidence of treatment for either lower back or 
neck problems after separation from service (November 1968) 
until the 2000s.  In addition to degenerative arthritis, the 
veteran is also noted as having C7 radiculopathy and mild 
bilateral median neuropathy from a September 2004.  An 
October 2005 VA chiropractic consult indicated that the 
veteran reported a history of a 1994 motor vehicle accident 
with "whiplash."  The veteran reported that his knee and 
back pain intensified after falling into a hole about a year 
ago.  

Upon review, the veteran's lower back pain episode during 
active duty resolved without residual disability prior to his 
separation from service.  There is also no evidence of 
arthritis within one year following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2006).  The first diagnosis of a 
lower back problem was in the 2000s, more than 31 years 
following separation from active service.  The first evidence 
of a neck problem is not noted until 31 years after 
separation from service.  In addition, no physician relates 
the veteran's current lower back or neck disabilities to 
service.        

The Board has considered the statements of the veteran to the 
effect that he has chronic lower back and neck disabilities 
that began during active service.  However, the veteran's lay 
testimony alone, even if were not contradicted by the other 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Conclusion

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for bilateral 
knee, left hip, lower back and neck disabilities.  There is 
no evidence of any knee or neck disability in service or for 
many years following service.  The veteran complained of left 
hip and lower back pain inservice but did not exhibit chronic 
disability and examination at separation from service did not 
reveal any pertinent disability.  Thus, while there are 
current diagnoses of bilateral knee, lower back and neck 
disabilities, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of chronic disability in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating any of these claimed disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

Based upon the above, the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for left knee and right knee disabilities, tinnitus, left hip 
disability, lower back disability, and neck disability.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Since the weight 
of the evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see Gilbert, supra.

III.  New and Material Evidence to Reopen

By way of history, service connection for bilateral hearing 
loss was denied in an October 1970 rating decision,  In 
February 1976, the Board again denied service connection 
claim for bilateral hearing loss.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  In this 
case, the record does not show that the decision was 
reconsidered.  As such, the February 1976 Board decision is 
final.  38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 
(1975).

While the Board decision in February 1976 is final, if new 
and material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial, and must raise a reasonable possibility of 
substantiating the claim. In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's service 
connection claim was a February 1976 Board decision, the 
Board must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to the decision.

A February 1976 Board decision denied reopening a service 
connection claim for bilateral hearing loss on the basis that 
high frequency hearing loss was demonstrated at both entrance 
into service and separation from service without evidence of 
an increase during service.  The Board also found that any 
post service increase in hearing loss was not attributable to 
service.  

Upon review, the Board finds that the veteran has submitted 
new and material evidence since the February 1976 Board 
decision sufficient to reopen his service connection claim 
for bilateral hearing loss.  A December 2004 VA outpatient 
addendum report indicated that in view of the type and 
configuration of the veteran hearing loss in conjunction with 
his history of military noise exposure, it is at least as 
likely as not that the veteran's hearing loss may be related 
to his military service.  

The newly received VA outpatient record tends to show a 
relationship between the veteran's bilateral hearing loss and 
service, directly or presumptively.  This new evidence, along 
with the July 1970 private etiological statement, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  It raises a reasonable possibility 
of establishing the claim.  Id.  Therefore, the evidence can 
be considered new and material for the purpose of reopening 
the service connection claim for bilateral hearing loss.  
Accordingly, the claim is reopened.


ORDER

Service connection for left knee disability is denied.  

Service connection for right knee disability is denied.  

Service connection for left hip disability is denied. 

Service connection for lower back disability is denied. 

Service connection for neck disability is denied. 

New and material evidence has been received to reopen a 
service connection claim for bilateral hearing loss.  To this 
extent, the claim is granted. 


REMAND

The claims of service connection for tinnitus and bilateral 
hearing loss require further development.

While the record shows current diagnoses of bilateral hearing 
loss and tinnitus, the etiology is unclear.  High frequency 
hearing loss of the left ear is noted upon entry into 
service.  38 C.F.R. § 3.304.  Separation examination also 
notes high frequency loss in the left ear.  There were no 
findings of tinnitus in service.  The veteran's military 
occupational specialty was in field artillery.  

While the December 2004 VA outpatient record suggested a 
possible relationship between the veteran's current hearing 
loss and service, the veteran's preexisting left ear hearing 
loss was not addressed.  The opinion that tinnitus may be 
related to service ignores other evidence suggesting its 
recent onset.  Moreover, no medical opinion of record 
addresses the veteran's preexisting left ear hearing loss and 
whether it permanently increased in service due to the 
veteran's noise exposure.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  A separate etiology opinion for the right ear is 
not specifically addressed in any of the etiology opinions of 
record.  A new evaluation is necessary to determine if the 
veteran's preexisting left ear hearing loss was permanently 
worsened due to his noise exposure during service, and to 
determine whether the right ear hearing loss is directly 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiological 
examination.  The claims folder should be 
reviewed prior to the examination.

The physician is requested to diagnose any 
current hearing loss and tinnitus, and 
provide an opinion as to whether the 
veteran's pre-existing left ear hearing 
loss increased in severity during service 
beyond its natural progress.  If there was 
any increase in severity during service 
beyond its natural progress, the physician 
should specify what measurable degree of 
permanent increase is related to service.  
Regarding the right ear hearing loss and 
tinnitus, the physician should opine as to 
whether there is a 50 percent probability 
or greater that either or both is related 
to service.  

A complete rationale for opinions 
expressed should be included in the 
examination report.  The examiner should 
reconcile any opinion with the service 
medical records noting a 50 decibel level 
at 4,000 Hertz at service entry and a 55 
decibel level at service discharge (The 
Board notes that service department 
audiometric examinations prior to November 
1, 1967, are assumed to be American 
Standards Association (ASA) units and have 
been converted to International Standards 
Organization (ISO) units for proper 
comparison.); the April 2000 VA audiology 
report noting a 1-2 year history of 
tinnitus; and the December 2004 VA 
audiology report noting that tinnitus and 
hearing loss may be related to service.  

2.   Following the above, the RO should 
re-adjudicate the service connection 
claims for bilateral hearing loss and 
tinnitus.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2006).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


